            Case 1:18-cr-00488-LTS Document 78
                                            77 Filed 05/05/20 Page 1 of 1




                                                    May 5, 2020

BY ECF

Honorable Laura Taylor Swain
United States District Court
Southern District of New York
500 Pearl Street                                          MEMO ENDORSED
New York, NY 10007

Re:    United States v. Jesse Rodriguez,
       18 Cr. 488 (LTS)

Dear Judge Swain:

       I write to request that the Court direct the Federal Bureau of Prisons to produce to
me the raw data from the psychological testing that FMC Butner conducted in connection
with its competency evaluation of Mr. Rodriguez. As the Court is aware, I have
significant concerns about Mr. Rodriguez’s competency and plan to have him evaluated
by a psychologist as soon as conditions will allow. The psychologist will require the raw
data from Butner.

                                                    Respectfully submitted,

                                                     /s/
                                                    Clay H. Kaminsky
                                                    Assistant Federal Defender
                                                    (212) 417-8749

cc:    AUSA Sarah Mortazavi



      The foregoing request is granted. DE#77 resolved.
      SO ORDERED.
      /s/ Laura Taylor Swain, USDJ 5/5/2020
